Murray, C. J.,
delivered the opinion of the Court—Terry, J., concurring.
The declaration was sufficient to maintain an action of slander. The words are charged to have been spoken of and concerning the defendant as a clerk or tradesman, which, it is alleged in sxibstance, was his profession, and in such cases, the rule is well established, that it is unnecessary to allege special damages.
The want of a proper statement precludes us from examining the other assignments of error.
Judgment affirmed.